DONNELLY, Chief Justice
(concurring).
I would add a comment to the principal opinion.
In many cases, it will be quite difficult for the prosecutor to make a meaningful evaluation as to what information should be divulged to the defense. In this situation, I respectfully suggest that the prosecutor, as a prophylactic against reversible error, disclose all information about which he has a reasonable doubt. To proceed otherwise is to unnecessarily risk a finding on appellate review, as in this case, that defendant has been denied a fair trial, and due process, because the nondisclosed information might have been put to use by counsel for defendant in preparing or presenting his defense at trial.